Citation Nr: 0828682	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran timely expressed notice of disagreement with a 
rating decision in June 2005 which denied entitlement to 
service connection for peripheral neuropathy and post-
traumatic stress disorder (PTSD).  A rating decision in 
November 2005 granted service connection for peripheral 
neuropathy of the lower extremities.  At a video-conference 
hearing before the undersigned Veterans Law Judge in 
September 2007, the veteran withdrew his appeal for 
entitlement to service connection for PTSD.  As such, the 
only issue for appellate consideration is as stated on the 
title page of this decision.

This was the subject of an April 2008 Order of the Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion for Remand of the parties and thereby vacated the 
Board's November 2007 decision in this matter and remanded 
the appeal to the Board for further development and 
adjudication.  The below action is directed in view of the 
Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for cardiovascular 
disability, diagnosed as coronary artery disease, to include 
as secondary to service-connected diabetes mellitus.  In an 
April 2008 Joint Motion for Remand of the parties, it was 
agreed that a new VA medical examination or opinion was 
required in order to determine whether service connection is 
warranted for the veteran's cardiovascular disability as a 
result of aggravation of his nonservice-connected 
cardiovascular disability by his service-connected diabetes 
mellitus.  (April 2008 Joint Motion for Remand, page 3).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 
C.F.R. § 3.310(a).  

As a result, the Board finds that a clarifying VA medical 
opinion by an appropriate specialist as to whether the 
veteran's cardiovascular disability is aggravated by his 
service-connected diabetes mellitus would be helpful in 
adjudication of his claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims files should be 
forwarded to a physician specializing in 
an appropriate area of medicine for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
greater than 50 percent probability) that 
the veteran's current cardiovascular 
disability is aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected diabetes mellitus.

The reviewing physician should 
specifically address whether there is 
additional disability resulting from the 
aggravation of the veteran's nonservice-
connected cardiovascular disability by his 
service-connected diabetes mellitus.

In making this determination, the 
clinician should review the claims files, 
including the service medical records, VA 
records of treatment and surgery for 
coronary artery disease, the February 2006 
opinion in support of the veteran's claim 
from a VA treating physician, and the July 
2006 report of a VA examination and 
medical opinion in this matter.

The reviewing physician is requested to 
provide a complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If additional clinical examination of the 
veteran is deemed necessary by the examiner 
to provide the above requested opinion, 
such examination should be scheduled.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




